Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the filing of 7-6-2022. Claims 1-3, 5-10, 12-16 and 18-20 are pending and have been considered below:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-10, 12, 13, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (“Parker” 20030009493 A1) in view of Twiss et al. (“Twiss” 20110113348 A1). 
Claim 1: Parker discloses a computer-implemented method to present time-series data, the method comprising: presenting aggregate data, comprising aggregate data elements, in a chart in an graphic user interface (GUI) of a computer, each aggregate data element based on a plurality of component data and corresponding to a particular time (Figure 2; data collection provided within a graphical display), and the chart characterized by:
a first axis scaled in time and a second axis orthogonal to the first axis and scaled in units of the aggregate data (Figure 2 and Paragraph 33; provides first and second axis);
a plurality of aggregate data element symbols, each symbol positioned at a particular time along the first axis and having a value along the second axis corresponding to a particular value of the aggregate data element corresponding to the particular time (Figure 2 and Paragraphs 33 and 35);
Parker may not explicitly disclose comprising a first section corresponding to the particular value along the second axis and a second section extending from the first section to the first axis; receiving a selection of the first section of a symbol from the presented symbols; indicating the received selection in the GUI; and displaying, in response to the received selection, the corresponding plurality of component data on or adjacent to the symbol.
Twiss is provided because it discloses a timeline visualization, the visualization and further provides a first and second section providing a selectable with a value associated with the timeline section. The information represents aggregated data regarding the section of the timeline, user can select the symbol and be presented information regarding the data in chart adjacent to the area (Figure 9a and Paragraphs 39 and 60-63). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide the aggregate data with a selectable symbol within the graph of Parker. One would have been motivated to provide the functionality because it enhances the user experience by providing an additional level of feedback through an enhanced indicator. 
Claim 2: Parker and Twiss disclose a method of claim 1, wherein the selection comprises one of: a touch, a mouse click, and a set of one or more keystrokes (Parker: Figures 6a-g and Paragraphs 35-36 and 42; mouse used to click Twiss: Paragraph 62 and 77; click).
Claim 3: Parker and Twiss disclose a method of claim 1, further comprising, prior to receiving the selection, receiving input adjusting the time scale in one of forward, back, expand, and contract (Parker: Figures 6d-g and Paragraphs 22-25; scales from years to days).
Claim 5: Parker and Twiss disclose method of claim 1, wherein the first section includes a numerical display of the particular value (Twiss: Figure 9a). 
Claim 6: Parker and Twiss disclose a method of claim 1, wherein displaying the plurality of component data includes displaying at least one sub-component data (Parker: Figures 6a-g and Paragraphs 42; intervals represent sub-components of content).
Claims 8 and 15 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 9 is similar in scope to claim 2 and therefore rejected under the same rationale. 
Claims 10 and 16 are similar in scope to claim 3 and therefore rejected under the same rationale. 
Claims 12 and 18 are similar in scope to claim 5 and therefore rejected under the same rationale. 
Claims 13 and 19 are similar in scope to claim 6 and therefore rejected under the same rationale. 
Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (“Parker” 20030009493 A1), and Twiss et al. (“Twiss” 20110113348 A1) in further view of Achthoven (20100280747 A1) and Blohowiak et al. (“Blohowiak” 20170289591 A1). 
Claim 7: Parker and Twiss disclose a method of claim 1, but do not explicitly disclose wherein the component data display is a marker: characterized by a pole and a polar axis;
comprising a plurality of bands, each band characterized by:
a radial width between an inner radial edge and an outer radial edge in relation to the pole, and an angular extent in relation to the polar axis; and wherein at least one of the radial width and the angular extent is a function of a feature of a component data value.
Achthoven is disclosed because it provides a marker with a pole and indicator (Figure 8 and Paragraph 70).
Blohowiak is further disclosed to provide the polar axis/ concentric circles that can display value based on the radial display (Figure 2:216 and Paragraph 36). The combination provides a radial indicator arranged with the pole indicator found in Achthoven.  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide a pole and radial indicator in the interface of Parker. One would have been motivated to provide the functionality because it enhances the user experience by providing an additional level of feedback through an enhanced indicator.    

Claims 14 and 20 are similar in scope to claim 7 and therefore rejected under the same rationale. 

Response to Arguments
Applicant's arguments have been considered, but are not persuasive.  
Twiss is provided to disclose aggregate data displayed through a data element with symbol/indicator. 
Further, the display of Twiss provides an axis with time line data (Paragraph 61) along with values/data through the extension indicator related to collaboration events (Paragraph 39). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


US 7334195 B2; System and process for presenting search results in a histogram/cluster format (Figure 4)

US 20130282624 A1; Restaurant Equipment Monitoring and Control System and Method (Figure 11)

US 20140267424 A1; PROPORTIONAL HIGHLIGHTING OF DATA (Figure 8)

Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY-FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        7-25-2022